Title: St. John’s Lodge Account, 24 June 1731
From: 
To: 


St. John’s Lodge, Account

   
   MS Ledger (“Liber B”): Historical Society of Pennsylvania


          
            
               
              Benja. Frankline to Stok Dr:
               
              Per Contra Cr:
            
            
                 Ao.Dom. 1731
              
              
              
              Ao.Dom. 1731
              
              
              
            
            
              June 24th
              To: 5 Lodge days omition at 6d. per
                diem
              £
              2
              6
              June 24th
              To moneys recd. over Pluss of your Expences Entring
              £2
              2
              7
            
            
              
              To: remainder of your £3 Entrance is £2 0 1
              2
              0
              1
              
              
              
              
              
            
            
              July 5
              To Stock for this Lodge day
              
              
              6
              July 5
              By moneys to Stock for this Lodge day
              
              
              6
            
            
              August 2
              to Stock for this day
              
              
              6
              Augst. 2
              By moneys to Stock
              
              
              6
            
            
              Septembr. 6th
              to your monthly Quota 6d.
              
              
              6
              Septembr. 6th
              By moneys you Pd. for monthly Quota
              
              
              6
            
            
              octobr. 4
              to Quota
              
              
              6
              octobr. 4
              By moneys for Quota
              
              
              6
            
            
              novembr. 5th
              for absence 1s. and monthly Quota 6d.
              
              1
              6
              
              
              
              
              
            
            
              Decembr. 6th
              for Quota
              
              
              6
              decembr. 6th
              By moneys Pd.
              
              1
              6
            
            
              
              
              2
              6
              7
              
              
              2
              6
              1
            
            
              1731/2
              
              
              
              
              1731/2
              
              
              
              
            
            
              Jany. 3
              for Do.
              
              
              6
              Jany. 3d
              By Do.
              
              
              6
            
            
              febraery 7th
              to Do.
              
              
              6
              febraery 7th
              By Do.
              
              
              6
            
            
              march 6
              for absence 1s. and Quota 6d.
              
              1
              6
              
              
              
              
              
            
            
              1732
              
              
              
              
              1732
              
              
              
              
            
            
              april the 3d
              to Quota 6d.
              
              
              6
              April 3d
              By Do. Quota and for Last time absence 2s.
              
              2
              0
            
            
              may the 1
              for absence 1s. and Quota 6d.
              
              1
              6
              
              
              
              
              
            
            
              June the 5
              for Quota 6d.
              
              
              6
              June 5
              By Quota 6d.
              
              
              6
            
            
              
              
              £2
              11
              7
              
              
              £2
              9
              7
            
            
              
              
              
              
              
              19
              By moneys for absence and Quota
              
              1
              6
            
            
              
              
              
              
              
              
              
              2
              11
              1
            
            
              July 3
              for Quota
              
              
              6
              July 3d
              By moneys for Quota 6d.
              
              
              
            
            
              augst. 7
              for Do.
              
              
              6
              augt 7
              By Do.6
              
              
            
            
              Septembr. 4
              for Do.
              
              
              6
              Septembr. 4
              By Do.6
              
              
              
            
            
              
              
              
              
              
              
              
                1 6
              
              
              
              
            
            
              
              
              
              
              
              
              
              
              1
              6
            
            
              
              
              
              
              
              
              
              £2
              12
              7
            
            
            
              octobr. 19
              for do
              
              
              6
              
              
              
              
              
            
            
              novembr. 6
              for absence 1s. and Quota 6d.
              
              1
              6
              
              
              
              
              
            
            
              decembr. 4
              for Ditto
              
              1
              6
              
              
              
              
              
            
            
              1732/3
              
              
              
              
              1732/3
              
              
              
              
            
            
              January 1st
              for Quota
              
              
              6
              
              
              
              
              
            
            
              
              
              £2
              16
              7
              
              
              
              
              
            
            
              february 5
              for Do.
              
              
              6
              
              
              
              
              
            
            
              march 5
              for Do.
              
              
              6
              march 5
              By moneys paid
              
              4
              6
            
            
              
              
              
              
              
              
              By moneys Lent the Lodge for Wm. Pringle 5s.
              
              5
              0
            
            
              
              
              
              
              
              
              
              3
              2
              1
            
            
              1733
              
              
              
              
              
              
              
              
              
            
            
              april 2d
              for absence 1s. and Quota 6d.
              
              1
              6
              
              
              
              
              
            
            
              may 7
              for Quota
              
              
              6
              
              
              
              
              
            
            
              June 4
              for Do.
              
              
              6
              
              
              
              
              
            
            
              
              
              £3
              10
              1
              
              
              
              
              
            
            
              July 2
              for Do.
              
              
              6
              July 2d
              By moneys for Quota
              
              
              6
            
            
              augst. 6
              for Do.
              
              
              6
              Augst. 6th
              By Do.
              
              
              6
            
            
              
              this day moneys Pd. you for daybook &c.
              
              15
              0
              
              
              
              
              
            
            
              Septr. 3
              for Quota
              
              
              6
              
              
              
              
              
            
            
              29
              for Quota
              
              
              6
              
              
              
              
              
            
            
              novembr. 5
              for Do.
              
              
              6
              novembr. 5th
              By Do.
              
              
              6
            
            
              
              
              3
              17
              7
              
              
              3
              3
              7
            
            
              
              
              
              
              
              
              Cr. by Day booke 13s.
              
              13
              0
            
            
              
              
              
              
              
              
              
              £3
              16
              7
            
            
              Xbr. [December]3 for do.
              
              
              6
              Dec. 3
              By Do.
              
              
              6
            
            
              [1733/4]
              
              
              
              
              [1733/4]
              
              
              
              
            
            
              Janry. 7
              for do.
              
              
              6
              Jan 7
              By Do.
              
              
              6
            
            
              feb. 4
              for do.
              
              
              6
              
              
              
              
              
            
            
              March 4
              for do.
              
              
              6
              Mar 4
              By Do.
              
              
              6
            
            
              
              
              
              
              
              
              
              £3
              18
              1
            
            
              June 3
              for do.
              
              1
              6
              1734
              By Cash recd.
              
              3
              
            
            
              
              
              4
              1
              1
              
              See new Accot in Folio.
              £4
              1
              1
            
            
            
              
              
              
              
              
              1734/5
              
              
              
              
            
            
              
              
              
              
              
              March 5
              By Cash recd. for 3 Qrly. Paymts.
              £
              4
              6
            
            
              1735
              
              
              
              
              1735
              
              
              
              
            
            
              June 2
              To One Year’s Stock
              
              £
              6
              
              
              
              
              
            
            
              
              
              
              
              
              Dec. 1
              By Ditto for 2 Ditto
              
              3
              
            
            
              1736
              
              
              
              
              1736
              
              
              
              
            
            
              
              
              
              
              
              Apl. 6
              By Ditto for 1 Ditto
              
              1
              6
            
            
              June 7
              To Ditto
              
              
              6
              
              
              
              
              
            
            
              
              
              
              £
              12
              
              
              
              
              
            
            
              
              
              
              
              
              June 24
              By Ditto for a payment due the last Year
              
              1
              6
            
            
              
              
              
              
              
              Do.
              By Ditto in full to this Day
              
              1
              6
            
            
              
              
              
              
              
              
              
              £
              12
              
            
            
              1737
              
              
              
              
              1737
              
              
              
              
            
            
              June 7
              To Ditto
              0
              6
              0
              June 7
              By Cash in full
              £1
              
              7
            
            
              Ditto
              To the Lodge’s gen’rall Accot of Expence
              
              14
              7
              
              
              
              
              
            
            
              
              
              £1
              
              7
              
              
              
              
              
            
            
              1738
              
              
              
              
              
              
              
              
              
            
            
              June 24
              To One Year’s Stock
              
              £
              6
              
              
              
              
              
            
          
